OPINION — AG — WE (THE HIGHWAY PATROL) NEED AN OPINION ON THE CONSTRUCTION OF 47 O.S. 381.7 [47-381.7] (POLICE RETIREMENT AND PENSION SYSTEM) . . . FOR EXAMPLE: MEMBER OF THE SYSTEM, LEAVE OF ABSENCE NOT TO EXCEED 90 DAYS DUE TO ILLNESS OR INJURY (1) A MEMBER OF THE RETIREMENT AND PENSION PLAN WHO HAS OBTAINED A LEAVE OF ABSENCE RETAINS HIS MEMBERSHIP IN THE PLAN, AND ALSO IS ENTITLED TO CREDIT FOR ACCRUED TIME AND PAY, INCLUDING THE PERIOD OF TIME IF (A) SAID LEAVE OF ABSENCE WAS NOT OBTAINED FOR THE PURPOSE OF ACCEPTING OTHER EMPLOYMENT; (B) OTHER EMPLOYMENT WAS NOT ACCEPTED DURING SUCH LEAVE OF ABSENCE; (C) SUCH LEAVE OF ABSENCE DOES NOT EXCEED 90 DAYS; (D) SAID MEMBER SHALL, EITHER DURING SUCH LEAVE OF ABSENCE OR WITHIN THIRTY DAYS AFTER THE END THEREOF, PAY INTO THE "RETIREMENT AND PENSION FUND" AN AMOUNT EQUAL TO THE CONTRIBUTION WHICH WOULD HAVE BEEN DEDUCTED FROM HIS SALARY DURING THE PERIOD OF HIS LEAVE OF ABSENCE IF SUCH LEAVE OF ABSENCE HAD NOT BEEN OBTAINED. CITE: 47 O.S. 365 [47-365], 47 O.S. 381.7 [47-381.7] (RICHARD M. HUFF)